Exhibit 10.1

2004 Executive Stock Incentive Plan
Performance-Based Restricted Stock Award

The Reynolds and Reynolds Company, an Ohio corporation (the “Company”), hereby
grants to the Recipient this Performance-Based Restricted Stock Award effective
as of the Award Date. This award is subject to all of the terms and conditions
of this Performance-Based Restricted Stock Award and The Reynolds and Reynolds
Company 2004 Executive Stock Incentive Plan (the “Plan”). Unless otherwise
specified, capitalized terms shall have the meanings specified in the Plan. The
terms and conditions of the Plan are incorporated by reference and govern except
to the extent that this Performance-Based Restricted Stock Award provides
otherwise.

Recipient Name:

Award Date:

Vest Date:

Award Number:

Award Shares:

Shares of The Reynolds and Reynolds Company subject to current Performance-Based
Restricted Stock Award (“Award Shares”)

Future

Award Shares:

Shares of The Reynolds and Reynolds Company subject to future Performance-Based
Restricted Stock Award (“Future Award Shares”)

By accepting this Performance-Based Stock Award and any shares of common stock
of the Company (“Common Stock”) issued pursuant to this Performance-Based
Restricted Stock Award, Recipient acknowledges receipt of a copy of the Plan.
Recipient represents that Recipient has read and understands the terms of the
Plan and this Performance-Based Restricted Stock Award, and accepts this
Performance-Based Restricted Stock Award subject to all such terms and
conditions, provided, however, if you are a key employee as defined in Section
416(i) of the Internal Revenue Code of 1986, as amended (the “Code”), the
payment of the award shall be deferred to the date that is six months after the
date of separation from service (or, if earlier, the date of death of the
employee) in order to avoid inclusion in gross income and imposition of tax
under Section 409A(a) of the Code. Recipient also acknowledges that he or she
should consult a tax advisor regarding the tax aspects of this Performance-Based
Restricted Stock Award and that Recipient is not relying on the Company for any
opinion or advice as to personal tax implications of this Performance-Based
Restricted Stock Award.

For all purposes of this Performance-Based Stock Award, the Performance Period
shall mean the period beginning on October 1, 200_, and ending on September 30,
200_.

By the acceptance of this Performance-Based Restricted Stock Award, and as
consideration for the receipt of the Award Shares, recipient agrees to appoint a
company nominee[s] as his/her irrevocable proxy to vote, in the nominee[s]’
discretion, all Award Shares at the annual meeting of shareholders and at any
other meetings at which shareholders are entitled to vote. The Company will
provide appropriate means to effect this appointment. If Recipient fails to so
appoint a proxy within a reasonable time as specified by the Company, this
Performance-Based Restricted Stock Award shall become null and void.

IN WITNESS WHEREOF, this Performance-Based Restricted Stock Award has been
executed by the Company to be effective as of the Award Date specified hereon.

THE REYNOLDS AND REYNOLDS COMPANY

By:   

Terms and Conditions



  1.   Terms and Provisions of Performance-Based Restricted Stock Award. Under
the authority of the Plan, as of the Award Date, the Company has awarded to the
Recipient the Award Shares. In addition, the Company may award additional Shares
as Future Award Shares as provided below. All such awards are subject to the
following terms and conditions and are based upon the performance of the
Recipient and the Company during the Performance Period.



  a.   Immediate Award of Shares Subject to Performance. The Recipient is
awarded the Award Shares as of the Award Date subject to the following
forfeiture restrictions:



  i.   Service for Entire Performance Period. If the Recipient remains employed
by the Company and/or a Subsidiary through the Vest Date, then, as of the Vest
Date, a percentage of the Award Shares that is determined based upon a
comparison of the Revenue Growth of the Standard & Poor’s MidCap 400 companies
during the Performance Period with the Revenue Growth of the Company during the
Performance Period (as described in Section 5) shall cease to be subject to
forfeiture, shall vest and the Recipient shall be entitled to receive such
Shares free of such restrictions. All other Award Shares awarded pursuant to
this subsection shall be forfeited and returned to the Company.



  ii.   Performance Criteria. If for the Performance Period the Revenue Growth
of the Company expressed as a percentage of increase places it at or below the
25th percentile of revenue growth of the companies as reflected on the Index,
then none of the Award Shares will be earned and all Award Shares will be
forfeited. If the Revenue Growth places it above the 25th percentile, then the
number of Award Shares earned by Recipient will be equal to the product of (a)
four percent (4%) multiplied by (b) the nearest whole number of percentage
points by which Revenue Growth places the Company above the 25th percentile
multiplied by (c) the number of Award Shares, up to a maximum payout of 100% of
the Award Shares. The foregoing is illustrated by the following example: Assume
that for the Performance Period, the Revenue Growth of the Company when compared
to revenue growth of other companies on the Index, places the Company at the 40%
percentile. In such circumstances, the Recipient would be entitled to receive
60% of the Award Shares determined as follows:



  (1)   Number of percentage points in excess of the 25th percentile = 15 [40th
— 25th = 15]

(2) 15 x 4% = 60%



  iii.   Intervening Qualifying Events. If the Recipient ceases to be employed
by the Company and/or a Subsidiary prior to the Vest Date because of a
Qualifying Event, then, as of the date on which the Qualifying Event occurs, the
Recipient shall be entitled to receive the number of Shares based upon a payout
that is determined by using the same formula described in the preceding section,
but comparing the Revenue Growth of the Company using the Company’s most
recently available quarterly results compared to the revenue growth of companies
on the Index for the same period. The foregoing is illustrated by the following
example: Assume that two years into the Performance Period the Recipient dies.
On the date of Recipient’s death, the most recently published quarterly figures
for the Company place its Revenue Growth in the 30th percentile of companies on
the Index for the same period. Therefore, the Recipient’s estate will be
entitled to receive twenty percent (20%) of the Award Shares determined as
follows:

(1) Number of percentage points in excess of 25th percentile = 5 [30th — 25th =
5]
(2) 5 x 4% = 20%



  iv.   Other Termination of Employment. If the Recipient ceases to be employed
by the Company and/or a Subsidiary prior to the Vest Date for any reason other
than a Qualifying Event then, as of the date on which the Recipient’s employment
terminates, all Award Shares shall immediately be forfeited and returned to the
Company.



  b.   Future Award of Shares Subject to Performance. The Recipient may be
awarded additional Shares following the end of the Performance Period in
accordance with the following terms and provisions:



  i.   Service. If the Recipient remains employed by the Company and/or a
Subsidiary through the Vest Date, then as of the Vest Date, the Recipient may be
issued additional Shares based upon a comparison of the Revenue Growth of the
Standard & Poor’s MidCap 400 companies during the Performance Period with the
Revenue Growth of the Company during the Performance Period (as described in
Section 5).



  ii.   Performance Criteria. If the Revenue Growth of the Company expressed as
a percentage of increase places it at or below the 50th percentile of revenue
growth of the companies as reflected on the Index, then none of the Future Award
Shares will be earned. If the Revenue Growth places it above the 50th
percentile, then the number of Future Award Shares earned by Recipient will be
equal to the product of (a) four percent (4%) multiplied by (b) the nearest
whole number of percentage points by which Revenue Growth places the Company
above the 50th percentile multiplied by (c) the number of Award Shares, up to a
maximum payout of 100% of the Future Award Shares. The foregoing is illustrated
by the following example: Assume that as of the last day of the Performance
Period, the Revenue Growth of the Company when compared to revenue growth of
other companies on the Index, places the Company at the 70th percentile. In such
circumstances, the recipient would be entitled to receive 80% of the number of
Future Award Shares determined as follows:



  (1)   Number of percentage points in excess of the 50th percentile = 20 [70th
— 50th = 20]

(2) 20 x 4% = 80%



  iii.   Termination of Employment within Performance Period. If the Recipient
ceases to be employed by the Company and/or a Subsidiary during the Performance
Period for any reason (including by reason of a Qualifying Event with respect to
such Recipient), then the Recipient shall not be issued or receive any Future
Award Shares.



  c.   Voting, Dividend and Other Rights, Restrictions and Limitations. By
acceptance of this Performance-Based Restricted Stock Award and as consideration
for the receipt of the Award Shares, recipient agrees to appoint a company
nominee[s] as his/her irrevocable proxy to vote, in the nominee[s]’ discretion,
all Award Shares at the annual meeting of shareholders and at any other meetings
at which shareholders are entitled to vote. Except as otherwise provided in this
Performance-Based Stock Award, the terms of the Plan shall control as to voting,
dividends and other rights, restrictions and limitations. Recipient acknowledges
and agrees that the Company will pay dividends on the Award Shares and that such
payment will be received in the Recipient’s next succeeding paycheck following
the dividend payment date.



  2.   Tax Consequences. RECIPIENT UNDERSTANDS THAT THE AWARD OF RESTRICTED
STOCK, THE SALE OF RESTRICTED STOCK, AND THE ISSUANCE OF COMMON STOCK, MAY HAVE
TAX IMPLICATIONS THAT COULD RESULT IN ADVERSE TAX CONSEQUENCES TO RECIPIENT.
RECIPIENT REPRESENTS THAT RECIPIENT SHOULD CONSULT A TAX ADVISOR. RECIPIENT
FURTHER ACKNOWLEDGES THAT HE OR SHE IS NOT RELYING ON THE COMPANY FOR ANY TAX,
FINANCIAL OR LEGAL ADVICE; AND IT IS SPECIFICALLY UNDERSTOOD BY THE RECIPIENT
THAT NO REPRESENTATIONS ARE MADE AS TO ANY PARTICULAR TAX TREATMENT WITH RESPECT
TO THIS AWARD.



  3.   Interpretation. Any dispute regarding the interpretation of this
Performance-Based Stock Award shall be submitted to the Board or the Committee,
which shall review such dispute in accordance with the Plan. The resolution of
such a dispute by the Board or Committee shall be final and binding on the
Company and Recipient.



  4.   Entire Agreement and Other Matters. The Plan is incorporated herein by
this reference. This Performance-Based Stock Award and the Plan constitute the
entire agreement of the parties hereto. This Performance-Based Stock Award and
all rights and awards hereunder are void ab initio unless the Recipient agrees
to be bound by all terms and provisions of this Award and the Plan.



  5.   Revenue Growth and Percentile of Peer Group. For purposes of this
Performance-Based Restricted Stock Award, the term “Revenue Growth” as to the
Company means the cumulative annual revenue growth for the Company during the
Performance Period as determined by the Company’s accountants or other advisors
in good faith in their sole and absolute discretion consistent with the
methodology used in computing revenue growth for companies on the Index. As to
companies on the “Index”, Revenue Growth shall be the cumulative annual revenue
growth of companies in the Standard & Poor’s MidCap 400 index during the
Performance Period or, if the Index is discontinued, such other index or
comparison group of companies as the Board or Committee shall specify. In
determining the percentile of revenue growth of the companies as reflected on
the index, a fraction of a percentile between .1 and .4 will be rounded
downwards and a fraction of a percentile between .5 and         .9 will be
rounded upwards. For example, a percentile of 25.2 will be rounded downwards to
25.



  6.   Fractional Shares. If any calculation of Common Stock to be awarded or to
be forfeited or to be released from restrictions or limitations would result in
a fraction, any fraction of 0.5 or greater will be rounded to one, and any
fraction of less than 0.5 will be rounded to zero.

